This day, January 21, 1823, the third Tuesday, the Chancellor administered to Joseph Haslet, Esq., of Sussex County, who was elected Governor last October, the oath of office, the oath to support the Constitution of this State, and the oath to support the Constitution of the United States. This ceremony, contrary to all former practice, was performed in the Statehouse, in the court-room below stairs, the Governor and Chan-*55cellar standing at the judges’ desks, the Senate occupying the petit Jury box to the right, and the House of Representatives the Grand Jury box to the left. The clerks sat in the bar. The room was pretty full, but it accommodated the bystanders with great convenience, and might have contained thirty or forty more. On all other occasions, the governors were sworn in the Senate Chamber. This arrangement was made by the Senate, on motion of Mr. du Pont, a Senator from New Castle County, ut audivi.